Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s amendment filed 12/03/2021 is entered. Claims 2-3 and 12-13 are canceled. New claims 21-24 are added. Claims 1, 4, 6, 9-10, 11, 14, 17-18, and 19 are currently amended. Claims 1, 4-10, 11, 14-24 are pending for examination. 
	Claims 1, 11 and 19 are independent claims. Claims 4-10, and 21-24 depend from claim 1. Claims 14-18 depend from claim 11 and claim 20 depends from claim 19.

Response to Arguments

2.1.	Applicant’s arguments, see pages 11-13 filed 12/03/2021, with respect to rejection of claims 1-20 under 35 USC 101 as being directed to an abstract idea without reciting Significantly More, have been fully considered and are persuasive in view of the current amendments to the independent claims 1, 11 and 19. The limitations added to independent claims “perform a layering operation to generate an updated product photo, wherein the layering operation comprises: determining, based on a predetermined layering protocol, an order in which to layer the second visual element of the second cached product photo with the first visual element of the first cached product photo; and layering the second visual element of the second cached product photo with the first visual element of the first cached product photo in accordance with the predetermined layering protocol, wherein the updated product photo displays the second visual element and partially displays the first visual element, the second visual element being overlaid on the first visual element, the updated product photo depicting a photo realistic representation of a piece of custom jewelry that was not formally photographed” integrate the abstract idea of purchasing a custom jewelry into a practical application by 

2.2.	Applicant’s arguments, see pages 13-17, filed 12/03/2021, with respect to the rejection(s) of claim(s)  1-20 under 35 USC 102 and 35 USC 103(a) under have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
3.1.	Claims 1, 4-11, 14-24 allowed.
	Claims 1, 11 and 19 are independent claims. Claims 4-10, and 21-24 depend from claim 1. Claims 14-18 depend from claim 11 and claim 20 depends from claim 19.

The following is an examiner’s statement of reasons for allowance: 
3.3.	Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB, and FIT foreign databases, backward and forward references and search in Dialog database for NPL references. 
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions including a Non-Final rejection mailed 09/22/2021 , an application initiated interview summary conducted on 11/18/2021, and the applicant’s replies dated 12/03/2021 filing the response and the pages 11-17 outlining the reasons for overcoming the rejections under 35 USC 101 and rejections under 35 USC 102 (a)(1) and 35 USC (a)(2) and 35 USC 103(a) submitted in the Office Action filed 09/2/2021 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 

	(i)	Lovelace [US20110153463 A1] discloses , see para 0005, “ a computer implemented method for designing jewelry over a network, includes the steps of: transmitting a plurality of bitmap images (and/or photograph(s) with a transparent layer), each of which depicts at least one jewelry component, wherein each of the plurality of bitmap images (and/or photograph(s) with a transparent layer) is indexed to a price of at least one jewelry component, and is configured such that its location on a display or view angle can be changed using input received over a network from at least one individual; and combining through the use of a processor the plurality of bitmap images (and/or photograph(s) with a transparent layer) representing jewelry components into a single image. ‘.
	(ii)	Wells et al. [20130173040 A1, cited in the Non-Final Rejection mailed 09/22/2021] discloses a system including a server remotely connected to various customers via their computer devices to allow them to customize a piece of jewelry, such as a ring, wherein images from available stored images for rings are displayed [corresponds to providing a cached photo for access by a customer based on his selection from a plurality of available selections] providing several options for selection which corresponds to displaying a second plurality of available selections for a second customization option. The system provides several images with different options for selection by a remote user for designing a custom ring and then present an image for the combined selections. Wells discloses [see paras 0068, 0070-0071]  showing images of the rings with some preliminary design and/or customization so that customers can view images of the rings, select among further customization and/or personalization options, and order customized rings. In this case, the advertising material 44, sharing 46, and order form 48 feature may still be available and may include images of the preliminarily designed, and may highlight the options remaining for the customer to choose from.


3.5.	With reference independent claims 1, 11, and 19, the best prior art of record, as cited above, alone or combined, neither teaches nor renders obvious specifically the limitations comprising  performing a layering operation to generate an updated product photo, wherein the layering operation comprises: determining, based on a predetermined layering protocol, an order in which to layer the second visual element of the second cached product photo with the first visual element of the first cached product photo; and layering the second visual element of the second cached product photo with the first visual element of the first cached product photo in accordance with the predetermined layering protocol, wherein the updated product photo displays the second visual element and partially displays the first visual element, the second visual element being overlaid on the first visual element, the updated product photo depicting a photo realistic representation of a piece of custom jewelry that was not formally photographed
	 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(i)	i) (WO 9308664 A1, see page 24, lines1-5] discloses that the communications between the host and communications processors 54, 56 permits the creation of scheduling tables (shown as 62) which, among other tasks, are capable of layering protocol commands according to priority. :].

(ii)	Sun et al. [CN 113052652 A] discloses teaches to generate price estimates for customized jewelry in real time, because, as shown, in High to provide current real time price output for a customized jewelry design and “to avoid unnecessary and numerous price quotes and streamline the communication link between consumer, jeweler and manufacturer to reduce lead times and, in turn, cost”
(iii)	Article, “ On Web, Workshops to Create One-of-a-Kind Gifts”, published in New York Times (Online) on December 22, 2009; retrieved from Dialog database on 01/04/2022 discloses that a number of host web-sites including Zazzle, Blurb and TasteBook are helping people quickly create one-of-a-kind products like clothing, books and jewelry, such that making a custom gift can be as easy as uploading a photo or clicking a mouse. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625